        Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUETTS

                                Docket No.: 3:20CV30159

                                   MATTHEW CRANE,
                                       Plaintiff,

                                             v.

              JOSEPH KOZLOWSKI, ERIC ORTIZ, MICKEY DUMAIS,
            JOSEPH BRUNELLE, the CHICOPEE POLICE DEPARTMENT
                        and the CITY OF CHICOPEE,
                                 Defendants.

   MEMORANDUM OF LAW OF THE DEFENDANTS, CITY OF CHICOPEE,
       CHICOPEE POLICE DEPARTMENT and MICKEY DUMAIS,
           IN SUPPORT OF THEIR MOTION TO DISMISS

                                     1. Introduction.

       The City of Chicopee (“Chicopee”), the Chicopee Police Department and Mickey

Dumais (“Dumais”), the defendants in this matter, have moved, pursuant to Fed. R. Civ.

P. 12(b)(6)), that the court dismiss several of the claims asserted against them.

Specifically, in the motion,

       a.     Dumais seeks dismissal of all claims asserted against him in his

       official capacity;

       b.     Dumais seeks dismissal of all claims asserted against him for intentional

       assault and battery, being all of the claims asserted against it in Counts V;

       c.     the Chicopee Police Department seeks dismissal of all claims against it,

       being all of the claims asserted against it in Counts III and VI;




                                              1
        Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 2 of 12




       d.     Chicopee seeks dismissal of the § 1983 Monell claims asserted against it,

       being all of the claims asserted against it in Counts III and VI.

                            2. Relevant Circumstances Alleged.

       This is an action brought pursuant to 42 U.S.C., § 1983, arising out of an incident

of alleged police misconduct occurring on October 6, 2018. In his First Amended

Complaint (“the Complaint”), effective upon the June 22, 2021 allowance of his motion

to amend his original complaint, the plaintiff, Matthew Crane, sets forth the following

facts pertinent to this motion. The plaintiff was involved in a motorcycle crash in

Chicopee. He claims generally that the individual defendants, police officers employed

the City of Chicopee, while investigating the crash, participated in unlawfully pinning the

plaintiff on the ground, using unlawful and excessive physical force upon him and

causing him physical injury. Against this backdrop, the facts alleged, pertinent to each

claim on which dismissal is sought, are addressed seriatim.

                                 3. Rule 12(b)(6) Standard.

       When a motion under Rule 12(b)(6) is on the table, dismissal of “a claim for relief

in any pleading” is required where the pleading fails “to state a claim upon which relief

can be granted.” In assessing a Rule 12(b)(6) motion, a court must “assume the truth of

all well-plead facts and give the plaintiff[ ] the benefit of all reasonable inferences

therefrom.” Genzyme Corp. v. Fed. Ins. Co., 622 F.3d 62, 68 (1st Cir. 2010). To

withstand the analytic test, the plaintiff must establish that its allegations raise

a plausible basis for a fact finder to conclude that the defendants are legally responsible

for the claims at issue. Id. The Complaint may not consist entirely of “conclusory

                                               2
         Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 3 of 12




allegations that merely parrot the relevant legal standard.” Young v. Wells Fargo Bank,

N.A., 717 F.3d 224, 231 (1st Cir. 2013). Rule 12(b)(6) “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). “A pleading that offers labels and conclusions or a formulaic recitation

of the elements of a cause of action will not do.” Id. Consequently, in assessing whether

the plaintiff has asserted a cause of action, a court must “isolate and ignore statements in

the complaint that simply offer legal labels and conclusions or merely rehash cause-of-

action elements.” Schatz v. Republican State Leadership Comm., 669 F.3d 50, 55 (1st Cir.

2012).

         To avoid dismissal, the Complaint must allege sufficient facts to support

a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is a “context-

specific task” to determine “whether a complaint states a plausible claim for relief,” one

that “requires the reviewing court to draw on its judicial experience and common sense.”

Id. at 679 (internal citations omitted). “The plausibility standard invites a two-step

pavane.” A.G. ex rel. Maddox v. Elsevier, Inc., 732 F.3d 77, 80 (1st Cir. 2013)

(citing Grajales v. Puerto Rico Ports Auth., 682 F.3d 40, 45 (1st Cir. 201)). First, the

Court begins by identifying and disregarding statements in the Complaint that merely

offer “‘legal conclusion[s] couched as fact[]’” or “[t]hreadbare recitals of the elements of

a cause of action.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011)

(brackets in original; citations omitted). Once properly excised, if the remaining factual

content “‘allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged,’ the claim has facial plausibility. . . . ‘The make-or-break

                                              3
        Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 4 of 12




standard . . . is that the combined allegations, taken as true, must state a plausible, not

merely a conceivable, case for relief.’” Id. (citations omitted).

                                        4. Argument.

       a. The Official Capacity Claims against Dumais are Not Viable and Should be
       Dismissed.

       All of the claims asserted by the plaintiff against Dumais, and the other individual

officers, are made against them in their individual and their official capacities.

(Complaint at ¶ 8). As to the official capacity claims, these claims are redundant since

they are actually claims against the municipality itself. See Opalenik v. LaBrie, 945

F.Supp.2d 168, 180 (D.Mass. 2013) (treating official capacity claims against individual

officers as redundant of claims against municipalities) (citation omitted); see also

Murphy v. Town of Natick, 516 F.Supp.2d 153, 158 (D.Mass. 2007) (under state and

federal law, an official capacity suit against a police chief is a suit against the

municipality itself).

       When, as here, a municipality is sued directly, “claims against municipal

employees in their official capacities are redundant and may be dismissed.” Diaz-Garcia

v. Surillo-Ruiz, 2014 WL 4403363 at *5 (D.P.R. Sept. 8, 2014). See Trafford v. City of

Westbrook, 256 F.R.D. 31, 33 (D. Me. 2009) (explaining how “an official capacity claim

is not necessary when a Section 1983 claim is brought against a municipality”); Kentucky

v. Graham, 473 U.S. 159, 167 n.14 (1985) (explaining that “[t]here is no longer a need to

bring official-capacity actions against local government officials, for under Monell, local

government units can be sued directly for damages and injunctive or declaratory relief”).


                                               4
        Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 5 of 12




       The plaintiff’s official capacity claims are simply not cognizable under § 1983.

Pierre v. Cristello, 2017 WL 4768006, at *3 (D. Mass. Oct. 3, 2017); See also, Dew v.

City of Bos., 405 F. Supp. 3d 297, 301 (D. Mass. 2019) (“[A] state official acting in his

official capacity cannot be sued for damages in a Section 1983 action.” citing Rafferty v.

Cranston Pub. Sch. Comm., 315 F.3d 21, 28 (1st Cir. 2002). The plaintiff cannot show

that the relief he seeks in his official capacity claims against Dumais is any different from

the relief he may obtain on his corresponding § 1983 claims against the Chicopee. Thus,

the official capacity claims against Dumais are duplicative, are not actionable and should

be dismissed.

       b. The Intentional Assault and Battery Claims against Dumais is Duplicative and
       Should be Dismissed.

       In Count IV, entitled “Assault and Battery”, the plaintiff seeks recovery against

Dumais for “an intentional unconsented offensive touching without privilege and as such,

assault and battery as defined under the common law of the Commonwealth of

Massachusetts.” (Complaint at ¶ 67). In Count V, entitled “Intentional Assault and

Battery”, the plaintiff seeks recovery against Dumais for “intentional acts of assault and

battery conducted independently and jointly as defined under the common law of the

Commonwealth of Massachusetts.” (Complaint at ¶ 70). Quite simply stated, there is no

cognizable claim for “intentional” assault, as separate and distinct from a claim for

assault and battery. By definition, each are, individually and collectively, intentional

torts. The Intentional Assault and Battery claim against Dumais in Count V should be

dismissed to avoid duplication and resulting potential confusion.


                                              5
        Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 6 of 12




       c. The Claims against the Chicopee Police Department are not Viable and
       Should be Dismissed.

       In Counts III and VI, the plaintiff attempts to assert various claims against the

Chicopee Police Department under 42 U.S.C. § 1983. A municipal police department is

however not an entity subject to suit for purposes of an action § 1983. Douglas v. Boston

Police Dep't, No. C.A. 10-11049-WGY, 2010 WL 2719970, at *2 (D. Mass. July 1,

2010) (collecting cases and citing Henschel v. Worcester Police Dep't, Worcester, Mass.,

445 F.2d 624, 624 (1st Cir. 1971); Stratton v. City of Boston, 731 F. Supp. 42, 46 (D.

Mass. 1989).

       Specifically, Section 1983 provides, in relevant part, that “every person [emphasis

added] who, under color of any statute, ordinance, regulation, custom or usage of any

State ... subjects, or causes to be subjected, any citizen of the United States ... to the

deprivation of any rights, privileges or immunities secured by the Constitution and laws,

shall be liable to the party injured in an action at law, suit in equity or

other proper proceeding for redress....” 42 U.S.C. § 1983. The Chicopee

Police Department is a department of the City of Chicopee, not a “person” under § 1983.

Consequently, the City of Chicopee is not properly subject to suit in this case. See Cronin

v. Town of Amesbury, 895 F. Supp. 375, 383 (D. Mass. 1995) (granting summary

judgment in favor of town police department as not a proper defendant in § 1983 action).

“Claims directed at the conduct of a municipal police department must be brought against

the municipality, which in this case is the [City of Chicopee].” Halabi vs. Canton Police

Dep't, D. Mass., No. CV 17-10137-FDS (Mar. 7, 2017). “While a municipality is a


                                               6
        Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 7 of 12




“person” for purposes of § 1983, to state a claim, the Complaint must allege that the [City

of Chicopee’s] ‘execution of a government's policy or custom ... inflict[ed] the

injury.’” Id. citing Monell Dep't of Soc. Servs. of New York, 436 U.S. 658, 694 (1978).

The plaintiff’s claims against the Chicopee Police Department are not viable and should

therefore be dismissed.

       d. The Plaintiff has not Alleged Plausible Monell Claims against Chicopee.

       In Counts III and VI, the plaintiff attempts to assert various claims against

Chicopee under 42 U.S.C. § 1983. In this context, Chicopee may not be held vicariously

liable under 42 U.S.C. § 1983 for the acts of its employees or agents. Monell v. New York

City Dep't of Soc. Servs., 436 U.S. 658 (1978). However, under Monell and its progeny,

a municipality can be liable for alleged constitutional deprivations that arise from a

governmental policy or practice. In addition to establishing a constitutional deprivation,

to successfully maintain such a claim, the plaintiff must show (1) that the municipality

had a custom, policy, or practice of failing to investigate, discipline, supervise, or train its

officers; (2) that the custom, policy, or practice was such that it demonstrated a

“deliberate indifference” to the rights of those citizens with whom its officers came into

contact; and (3) that the custom, policy, or practice was the direct cause of the alleged

constitutional violation. See DiRico v. City of Quincy, 404 F.3d 464, 468-69 (1st Cir.

2005) (internal quotations omitted); see also City of Canton v. Harris, 489 U.S. 378, 388-

89 (1989); Monell, 436 U.S. at 690-92.

       Here, the plaintiff has not made sufficient allegations of a specific policy or

custom of Chicopee that directly caused the alleged constitutional violation.

                                               7
        Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 8 of 12




The plaintiff has also failed to make sufficient allegations that Chicopee showed

“deliberate indifference” to the rights of the citizens interacting with the police. To

demonstrate deliberate indifference, the plaintiff must show “(1) a grave risk of harm, (2)

the defendant’s actual or constructive knowledge of that risk, and (3) [defendant’s]

failure to take easily available measures to address the risk.” Camilo-Robles v. Hoyos,

151 F.3d 1, 7 (1st Cir. 1998). State differently, the plaintiff is required to allege specific

facts showing that the Chicopee knew or should have known that there was a grave risk

that its police officers were depriving people of their constitutional rights, “but

nonetheless exhibited deliberate indifference to the unconstitutional effects of those

inadequacies.” Gray v. Cummings, 917 F.3d 1, 14 (1st Cir. 2019) (quoting Haley v. City

of Boston, 657 F.3d 39, 52 (1st Cir. 2011)). To make such a showing of deliberate

indifference, a plaintiff typically must demonstrate a pattern of similar constitutional

violations that would have placed Chicopee on notice of the risk that its officers were

behaving unconstitutionally. Gray, 917 F.3d at 14. Here, plaintiff has not demonstrated

with specific allegations that Chicopee had actual or constructive knowledge of any

similar constitutional violations. Accordingly, the Complaint fails to state a claim against

Chicopee under 42 U.S.C. § 1983.

       Turning to the plaintiff’s failure to train claims, in limited circumstances, a local

government’s decision not to train certain employees about their legal duty to avoid

violating citizens’ rights may rise to the level of an official government policy for

purposes of § 1983. A municipality’s culpability for a deprivation of rights however is at

its most tenuous where a claim turns on a failure to train. Connick v. Thompson, 563 U.S.

                                               8
        Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 9 of 12




51, 61 (2011). “To satisfy the statute, a municipality’s failure to train its employees in a

relevant respect must amount to ‘deliberate indifference to the rights of persons with

whom the [untrained employees] come into contact.’ Only then ‘can such a shortcoming

be properly thought of as a city ‘policy or custom’ that is actionable under § 1983.” Id.

(quoting Canton, 489 U.S. at 388-89. “ ‘[D]eliberate indifference’ is a stringent standard

of fault, requiring proof that a municipal actor disregarded a known or obvious

consequence of his action.” Connick, 563 U.S. at 61 (quoting County Commr’s of Bryan

Cty. v. Brown, 520 U.S. 397, 410 (1997)). A plaintiff can prove deliberate indifference

through a pattern of similar constitutional violations by untrained employees, but a

pattern might not be necessary “in a narrow range of circumstances,” Bryan Cty., 520

U.S. at 409, such as those where “the unconstitutional consequences of failing to train

could be so patently obvious.” Connick, 563 U.S. at 64 (citing Canton where the Court

considered the failure to train armed police officers in the constitutional limitation on the

use of deadly force to be so predictable that it would reflect the city’s deliberate

indifference to a citizen’s constitutional rights).

       “When evaluating a municipal liability claim that requires proof of deliberate

indifference, the plaintiff must plead more than a ‘mere insufficiency’ of the

municipality's actions.” Tortorello v. Laconia Police Dep't, No. 19-CV-250-PB, 2020

WL 2404859, at *2 (D.N.H. May 12, 2020) (quoting Marrero-Rodríguez v. Municipality

of San Juan, 677 F.3d 497, 503 (1st Cir. 2012)). “Instead, ‘a training program must be

quite deficient in order for the deliberate indifference standard to be met: the fact that

training is imperfect or not in the precise form a plaintiff would prefer is insufficient to

                                               9
       Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 10 of 12




make such a showing.’ ” Id. (quoting Marrero-Rodriguez, 677 F.3d at 503). See also

Nevins v. Mancini, No. CIV. 91-119-M, 1993 WL 764212, at *3 (D.N.H. Sept. 3, 1993)

(“Generally, a failure to supervise only gives rise to § 1983 liability ‘in those situations

where there is a history of widespread abuse[,][o]nly then may knowledge be imputed to

the supervisory personnel.’ ”) (citing Wellington v. Daniels, 717 F.2d 932, 936 (4th

Cir.1983)).

       The plaintiffs Monell claims fall far short of meeting these stringent requirements.

The plaintiff’s claims are comprised entirely of conclusory allegations. Conspicuously

absent are any specific underlying factual allegations that support plaintiff’s legal

conclusions. Plaintiffs fail to provide any details regarding Chicopee’s policies,

supervisory practices, training programs, or how they directly lead to constitutionally

infirm actions. Nor does the Complaint allege any facts from which the court might infer

that Chicopee disregarded a known risk or adhered to an official custom or practice with

such knowledge.

       In this case, the plaintiff alleged no specific facts that would support a plausible

inference that the alleged excessive force employed by the defendant officers was the

product of or in accordance with an official policy or custom of the City of Chicopee or

the failure to train the officers allegedly involved. More fundamentally, there is no

specific allegation that the plaintiff’s alleged harm directly resulted from the deliberate

indifference of Chicopee.

       The Complaint contains only labels and conclusions and formulaic recitations of

the buzz words associated with a Monell claim. When the Court isolates and ignores

                                              10
         Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 11 of 12




these legal labels and conclusions, the Complaint is insufficient to state plausible Monell

claims. For all of these reasons, the Monell claims set forth against the City of Chicopee

should be dismissed.

                                       5. Conclusion.

         For all of these reasons, the defendants, City of Chicopee, the Chicopee Police

Department and its police officer, Mickey Dumais, respectfully request, pursuant to Fed.

R. Civ. P. 12(b)(6), that the court dismiss the claims asserted against them as set forth

above.

Dated: July 14, 2021                       THE DEFENDANTS,
                                           City of Chicopee,
                                           Chicopee Police Department
                                           and Mickey Dumais,


                                           /s/ Mark J. Albano
                                        By:__________________
                                           Mark J. Albano, Esq.
                                           ALBANO LAW, LLC
                                           One Monarch Place, Suite 1330
                                           Springfield, MA 01144-1150
                                           Tel.: (413) 736-3500
                                           Fax.: (413) 746-9224
                                           B.B.O. No.: 013860
                                           email: mark@albanolawllc.com




                                              11
       Case 3:20-cv-30159-MGM Document 26 Filed 07/14/21 Page 12 of 12




                            CERTIFICATE OF SERVICE
        I hereby certify that on July 14, 2021, this document filed through the Electronic
Case Filing System (ECF) will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF), and that a paper copy shall be served
upon those identified as nonregistered participants.


                                                 /s/ Mark J. Albano
                                                 ___________________
                                                 Mark J. Albano, Esq.




                                            12
